Moore, Chief Justice.
By the transfer of a note given for the purchase money for land, the holder acquires the equitable lien upon the land to which the vendor is entitled' as security for its payment,' but he gets by such transfer neither a legal or equitable title to the land. If by his neglect or laches his action on the note is barred, he cannot maintain, as holder of such note, an action of trespass to try title for the land against the vendee or subsequent purchasér.
The judgment is reversed and the cause remanded.
Reversed and remanded.
[Opinion delivered January 18, 1881.]